                                                           USDC SDNY
                                                           DOCUMENT
                                                           ELECTRONICALLY FILED
                                                           DOC #:
Jason M. Drangel (JD 7204)                                 DATE FILED: 
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Moonbug Entertainment Limited

                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 MOONBUG ENTERTAINMENT LIMITED,

 Plaintiff                                           CIVIL ACTION NO.
                                                        21-cv-4312 (VEC)
 v.

 138 STORE, 4EVER KEEP REAL STORE, ANHUI
 PRIME TECHNOLOGY CO., LTD, ANHUI                         UNSEALING
 RON.VE.XIN INTERNATIONAL TRADE CO., LTD.,                 ORDER
 ANIME ZONE STORE, ANIMECOLLECTION STORE,
 AVEZANO BACKDROP STORE, BABY K PARTY
 STORE, BABY PINK STORE, BABY TOY WORLD
 STORE,       BABYSUNHINE0305         STORE,
 BACKGROUND STORE, BE FUNNY PARTY STORE,
 BEETOY TOY STORE, BELLY TOY STORE,
 BENGBU SWAN GIFTS CO., LTD., BEST-MOTHER &
 BABY STORE, BRATSWEETIS STORE, BRAVE
 NEWWORLD STORE, BRILLIANT CHEERFUL LIFE
 STORE, BRILLIANT FUN PARTY STORE,
 BRILLIANT PARTY LIFE STORE, BRILLIANT
 PARTY STORE, CHILDREN SWEET HOME,
 CHRISTINEBEST STORE, CITY OF STARS STORE,
 COLA PARTY STORE, COOL-KIDS STORE,
 COSFANS COSTUMES STORE, COZY PARTY
 STORE,    COZYDOG       STORE,     CRYSTAL
 TECHNOLOGY, CYML PARTY STORE, DAVID


                                        1
PARTY     STORE,      DAYOFSUGAR     STORE,
DECORATIVE BALLOONS STORE, DHSM TOY
STORE, DONGGUAN CHASHAN JIYE TOYS &
GIFTS    FACTORY,      DONGGUAN     HUAQUN
TECHNOLOGY       CO.,    LTD.,    DONGGUAN
NUOSHENG       ELECTRONIC      TECHNOLOGY,
DONGGUAN NUOYI TOYS CO., LTD., DONGGUAN
RUI TENG GIFT CO., LTD., DONGGUAN
SHUANGYUAN GARMENTS CO., LTD., DREAMS IT
POSSIBLE     STORE,     DULABABY     STORE,
ENJOYPARTY STORE, ESTRELLA STORE, F102
STORE, FAIRY TALE WORLD FRIST, FEMAILY
STORE, FENGCAI TRADING (SHENZHEN) CO.,
LTD., FOURTRY STORE, FREE MARKET CO., LTD,
FUTURE STARS PLUSH STORE, FUZHOU
NICROLANDEE ARTS & CRAFT CO., LTD.,
FUZHOU PARTYCOOL TRADING CO., LTD.,
FUZHOU PARTYPLACE TRADING CO., LTD.,
GTT11 STORE, GUANGZHOU GONGYUCHENG
TRADING CO., LTD., HAEE TOY STORE, HAI XIN
STORE, HANGZHOU EASTERNHOPE ARTS &
CRAFTS CO., LTD., HELLO BALLOONS, HENAN
DIRIVER TRADING CO., LTD., INLAND PARTY
STORE,     INMEMORY       OFFICIAL   STORE,
INTRIGUING STORE, JIANGSU DINGHONG
IMPORT AND EXPORT CO., LTD., JIANGXI
YUNZHOU CLOTHING CO., LTD., JINHUA DARREN
TRADING CO., LTD., JJ DROP SHOPPIG STORE,
JOYTIMES STORE, JUJUBETREE STORE, KIDS
FUNNY STORE, KOKOER PARTY STORE,
LAMIANWANZI STORE, LET'S PARTY STORE,
LIANYUNGANG HONGWEN TOYS CO., LTD.,
LOVE PARTY STORE, LOVEMYLIFE STORE,
MAGIC CHILDREN WORLD STORE, MOLUTIAN
OFFICIAL STORE, MY BALLOONS STORE, MY
DAY TOY STORE, NANCHANG DONGTIAN
ELECTRONIC COMMERCE CO., LTD., NANTONG
GELAS IMPORT & EXPORT CO., LTD., NEW LIFE
PARTY STORE, PARTY BALLOONS STORE, PARTY
CELEBRATION STORE, PARTY GROCERY STORE,
PARTYGUYS STORE, PHOTURT BACKDROP
DESIGN STORE, PONYOCABIN STORE, POP
ELEMENTS LUGGAGE STORE , PURSUIT OF
HAPPYNESS      STORE,     QINGDAO    BUZZY
CULTURAL CO., LTD., QUANZHOU GUANGHE
MINGLIANG TRADING CO., LTD., QUANZHOU


                                   2
WANTWELL INFORMATION & TECHNOLOGY CO.,
LTD.,   QUANZHOU       YAER    ELECTRONIC
COMMERCE CO., LTD., QUANZHOU YOHO YOHO
TRADING CO., LTD., RC BUILDING BLOCKS
STORE, RIBOW TOY WHOSALE AND RETAIL
STORE STORE, RIMU TOY STORE, S181 STORE,
SENSFUN OFFICIAL STORE, SHENZHEN BEIAN
TOP TRADING CO., LTD., SHENZHEN DIHAO
TECHNOLOGY CO., LTD., SHENZHEN JOYTOY
STORE, SHENZHEN NEWSTAR ELECTRONIC
TECHNOLOGY CO., LTD., SHENZHEN TUOYI
ELECTRONIC COMMERCE CO., LTD., SHOP1113240
STORE, SHOP3215086 STORE, SHOP3929008
STORE, SHOP4417158 STORE, SHOP4873033
STORE, SHOP5004496 STORE, SHOP5422160
STORE, SHOP5429173 STORE, SHOP5633027
STORE, SHOP5728157 STORE, SHOP5874077
STORE, SHOP5883889 STORE, SHOP5886488
STORE, SHOP719161 STORE, SHOP726174 STORE,
SHOP910438252 STORE, SHOP910559417 STORE,
SHOP911137281 STORE, SHOP911405027 STORE,
SHOP911412452 STORE, SHOP911419007 STORE,
SHOP934283 STORE, SKYLESSHINE STORE,
SMILEPARTY STORE, SPECIALLY PARTY STORE,
ST005 STORE, STARRIVER STORE, SUPERY
PARTY     STORE,    SUTAIBAI    BACKDROP
BACKGROUND FACTORY STORE, SZFOSITE
BACKDROP STORE, THE DROPSHIPPING RC TOY
AND GIFT STORE, THEHAPPYDAY STORE,
TIANJIN SUXINYI TECHNOLOGY CO., LTD.,
TOLER STORE, TOY WORLD CITY STORE, TTY
PARTY STORE, UBALLOONS STORE, UFAMILY
STORE, UGLY MONKEY PARTY STORE, WE
PARTY STORE, WJP PARTY STORE, XIAMEN DI220
ELECTRONIC COMMERCE CO., LTD., XIAMEN
HEMAOXIN INDUSTRY & TRADE CO., LTD.,
XIONGYI, XOXOX STORE, XT03 STORE,
YANGZHOU AIXINI INTERNATIONAL TRADE
IMPORT AND EXPORT CO., LTD., YANGZHOU
CHAOMAN CULTURAL MEDIA CO., LTD.,
YANGZHOU DULALA CRAFTS LTD., YANGZHOU
LSD ELECTRONIC CO., LTD., YHZNXH STORE,
YIWU CHUYUN TRADE CO., LTD., YIWU CITY
XINYANG IMPORT AND EXPORT CO., LTD., YIWU
CORA TRADE CO., LTD., YIWU DAMAI CRAFT CO.,
LTD., YIWU DINGXIN E-COMMERCE CO., LTD.,


                                   3
 YIWU GUESS CRAFTS CO., LTD., YIWU KATE IMP
 & EXP CO., LTD., YIWU KE HUAN TRADING CO.,
 LTD., YIWU LUANLI GARMENT CO., LTD., YIWU
 M&D IMPORT AND EXPORT CO., LTD., YIWU
 QIANG RUN GARMENT FACTORY, YIWU
 QIAOMAO GARMENT CO., LTD., YIWU QIBAO
 NETWORK TECHNOLOGY CO., LTD., YIWU
 QINGCHEN TRADE CO., LTD., YIWU SUE LUCKY
 GARMENTS FACTORY, YIWU WEITUO ARTS &
 CRAFTS CO., LTD., YIWU XINENG E-COMMERCE
 FIRM, YIWU XIQING IMPORT AND EXPORT CO.,
 LTD., YIWU YINGHAN GARMENT FACTORY,
 YIZHENG LIUJI TOWN XINCHEN TOY FACTORY,
 YXX13 STORE and ZHONGSHAN SHUNXIN
 PACKAGING        MATERIAL     CO.,   LTD.,

 Defendants



       WHEREAS the Court orders that this Action be unsealed, and Records Management

upload all documents filed to date on the Electronic Case Filing system.

SO ORDERED.

                         -XQH
               day of ____________,
SIGNED this _____                    2021, at _______
                                                  __.m.
                                                       S
New York, New York

                                                         _____________________________
                                                        _________________________________
                                                         ON VALERIE E
                                                        HON.          E. CAPRO
                                                                             R NI
                                                                         CAPRONI
                                                        UNITED STATES DISTRICT JUDGE




                                                4
